                                Case 4:19-cv-07072-HSG Document 39 Filed 12/14/20 Page 1 of 2



                          1
                          2
                          3
                          4
                          5
                          6
                          7
                          8
                          9                             UNITED STATES DISTRICT COURT
                          10                        NORTHERN DISTRICT OF CALIFORNIA
                          11   BERNADINE P. SIMON-VAN HOOK, Case No.: 4:19-cv-07072-HSG
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                                                  Plaintiff,                         [Hon. Haywood S. Gilliam, Jr.,
      L OS A NGELES




                          13                                                         Crtm. 2]
                                      v.
                          14                                                         ORDER GRANTING
                               HMS HOST FAMILY                                       STIPULATION TO REFER
                               RESTAURANTS, INC. and HOST                            PARTIES TO A COURT
                          15   INTERNATIONAL, INC.,                                  APPOINTED SETTLEMENT
                          16                                                         CONFERENCE IN THE NEXT 45-
                                                  Defendants.                        60 DAYS; CONTINUE TRIAL
                          17                                                         DATE AND ALL TRIAL RELATED
                                                                                     DEADLINES (as modified)
                          18                                                         Action Filed:          10/28/2019
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                                 1
                               ORDER GRANTING STIPULATION TO REFER PARTIES TO A COURT APPOINTED SETTLEMENT CONFERENCE IN THE NEXT 45-
                                                60 DAYS; CONTINUE TRIAL DATE AND ALL TRIAL RELATED DEADLINES; CASE NO. 4:19-CV-07072-HSG
                                 Case 4:19-cv-07072-HSG Document 39 Filed 12/14/20 Page 2 of 2



                          1                                                   ORDER
                          2
                          3           Pursuant to the Bernadine P. Simon-Van Hook (“Plaintiff”) and HMS Host
                          4    Family Restaurants, Inc.’s and Host International, Inc.’s (“Defendants”) Stipulation
                          5
                               and for good cause shown, the Stipulation is granted:
                          6
                          7
                                           The Court hereby refers the Parties to the ADR unit for Court -
                          8
                                              Connected Mediation to be completed in 45-60 days;
                          9
                          10
                                           Close of Expert Discovery will be continued from January 5, 2021 to
                          11
                                              March 8, 2021;
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W
      L OS A NGELES




                          13               If this matter does not settle, the deposition of Chelsea Polk will be
                          14                  taken on March 5, 2020 pursuant to a subpoena Plaintiff will serve
                          15               Hearing of Dispositive Motions will be continued from February 4,
                          16                  2021 at 2:00 p.m. to April 29, 2021 at 2:00 p.m.;
                          17               Pretrial Conference will be continued from May 4, 2021 at 3:00 p.m.
                          18                  to August 10, 2021 at 3:00 p.m.; and
                          19               Five Day Jury Trial will be continued from May 24, 2021 at 8:30 a.m.
                          20                  to August 23, 2021 at 8:30 a.m.
                          21
                                      IT IS SO ORDERED.
                          22
                               Dated: 12/14/2020
                          23
                          24                                                          ___________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                          25                                                          UNITED STATES DISTRICT JUDGE

                          26
                          27
                          28
                                                                                 2
                               ORDER GRANTING STIPULATION TO REFER PARTIES TO A COURT APPOINTED SETTLEMENT CONFERENCE IN THE NEXT 45-
                                                60 DAYS; CONTINUE TRIAL DATE AND ALL TRIAL RELATED DEADLINES; CASE NO. 4:19-CV-07072-HSG
